Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations of instant claim 5 when provided the broadest reasonable interpretation in light of the specification, with particular attention drawn towards the amended limitation of “wherein the nozzles are located between the female thread and the first sealing member” when provided the interpretation afforded in the instant specification at [0060] “The nozzles 42A are located between the female thread Tf and sealing member 2. That is, the nozzles 42A, when in the steel pipe P2, are located closer to the middle of the pipe than the female thread Tf is.”
The most relevant prior art is deemed that previously cited on record of Kimoto and Vouzellaud which fail to disclose where the nozzles are located closer to the middle of the pipe than the female thread. Such an arrangement requires the nozzles to be located within the pipe to allow the nozzles to perform said function injecting the plating solution at the particular angle as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795